Title: To John Adams from John Eager Howard, 18 May 1797
From: Howard, John Eager
To: Adams, John



Sir/
May 18th. 1797—

I was yesterday at your house, with some Ladies who had the honor of paying their respects to Mrs. Adams, where I observed a person, whose name is Samuel Monroe, in the capacity of a servant, and as I suppose you are not acquainted with his character, think it necessary to give you the following information.—
He was formerly a drummer in the British Army, and has been a waiter in the City Tavern of this place as well as in Starck’s tavern in Baltimore—From the latter place he obtained the certificate now in his possession, of his good behaviour, which procured him the appointment of a clerk in the post office of that place. He there committed a robbery of a large sum of money, and although he was not convicted of the offence, owing to some defect in the indictment, yet there is very little doubt, if any, of his guilt—Mr. Mc.Henry I presume is acquainted with the circumstances—
I have the honor, to be / with great respect /  Yr. Obed. Servt.

John E. Howard